Citation Nr: 0104866	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's character of discharge from service 
precludes him from receiving Department of Veterans Affairs 
benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J. Fernandez Cuevas, M.D.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant entered active service in the United States 
Army in March 1972 and he received an other than honorable 
discharge in September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which informed the 
appellant that the character of his discharge from service 
rendered him ineligible for VA benefits.


REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Additional Evidence Received - Supplemental Statement of 
the Case

In September 2000, the appellant submitted additional medical 
treatment reports, including psychiatric treatment, directly 
to the Board.  No waiver of consideration by the agency of 
original jurisdiction was received from the appellant 
regarding this evidence.  Pursuant to 38 C.F.R. § 19.31, a 
"Supplemental Statement of the case, so identified, will be 
furnished to the appellant and his or her representative, if 
any, when additional pertinent evidence is received after a 
Statement of the Case."  Accordingly, the RO must review the 
additional evidence submitted herein and issue a Supplemental 
Statement of the Case addressing the same.

C.  Need to Obtain Additional Evidence

After a thorough review of the appellant's claims file, the 
Board finds that additional evidence may be available for 
consideration in this matter.  In particular, the Board 
believes that additional medical evidence may be available 
from King County Hospital in Brooklyn, New York.   The Board 
also notes that additional pertinent medical records may be 
available from the Social Security Administration. See Muehl 
v. West, 13 Vet. App. 159, at 162 (1999).  

Under these circumstances, the Board concludes that the RO 
should request from the appellant any clinical records in his 
possession (not presently associated with the claims folder), 
pertaining to his psychiatric disorder, as well as the 
complete names and addresses of any physicians or medical 
facilities which have provided such treatment since his March 
1972.   Since these records would likely be pertinent, the RO 
should, with the assistance of the appellant, attempt to 
obtain any alleged treatment records not previously of 
record.  The Board also concludes that the RO should attempt 
to obtain copies of all Social Security Administration 
decisions and records that have bearing on the appellant's 
claim.

D.  Need for an Additional Medical Examination

The appellant maintains, as a defense to the section 5303(a) 
bar to VA benefits based on the nature of his discharge, that 
he was insane at the time of the offenses, absences without 
leave (AWOL), causing his discharge.

Pursuant to 38 U.S.C. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated." 38 U.S.C. § 5303(b) (2000) 
(emphasis added).  VA regulations provide the following 
definition of "insanity" in 38 C.F.R. § 3.354(a): 

(a) Definition of Insanity. An insane 
person is one who, while not mentally 
defective or constitutionally 
psychopathic, . . . exhibits, due to 
disease, a more or less prolonged 
deviation from his normal method of 
behavior; or who interferes with the 
peace of society; or who has so departed 
(become antisocial) from the accepted 
standards of the community to which by 
birth and education he belongs as to lack 
the adaptability to make further 
adjustment to the social customs of the 
community in which he resides.

38 C.F.R. § 3.354(a)(2000). "Thus, the statute sets out the 
authority for allowing veterans benefits where a party has 
received an [OTHC] discharge but has been adjudged insane, 
and the regulation simply defines the term 'insanity.'" 
Cropper v. Brown, 6 Vet. App. 450, 453 (1994). 

After examining the regulation defining insanity, the Court 
concluded that it was "less than clear given its obvious 
drafting defects", and that "the only way to read 
§ 3.354(a) so as to avoid [an absurd] result is to apply the 
phrase 'due to a disease' to all three circumstances provided 
for in the regulation." Zang v. Brown, 8 Vet. App. 246, 252-
53 (1995).  Thus, an insane person is one who, due to a 
disease (1) "exhibits . . . a more or less prolonged 
deviation from his normal method of behavior"; (2) 
"interferes with the peace of society"; or (3) "has so 
departed . . . from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides." Id. at 253 (quoting 
and interpreting 
§ 3.354(a)). 

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After developing the appellant's claim as indicated herein, 
the RO should consider whether an advisory opinion is needed 
in this matter to determine the appellant's mental status 
during his military service pursuant to the newly enacted 
38 U.S.C.A. §  5103A (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any psychiatric 
disorder since March 1972.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
appellant which have not been previously 
secured.  In particular, the Board notes 
the possibility of records at King County 
Hospital in Brooklyn, New York. 

2.  The RO should attempt to obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Following the above development, the 
RO should consider whether an advisory 
opinion is needed in this matter to 
determine the appellant's mental status 
during his military service, pursuant to 
the newly enacted 38 U.S.C.A. §  5103A 
(2000).

4.  The RO must then review the 
appellant's claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  The RO should then readjudicate the 
issue of whether the appellant's character 
of discharge from service precludes him 
from receiving VA benefits.  In doing so, 
the RO should consider all of the 
additional evidence submitted herein by 
the appellant.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



